DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 11, the claim requires portions of the origami pattern to be stiffer than other portions.
The scope of the claim is unclear since the term “other portions” is unclear. Other portions can be interpreter to mean other portions of the diaper or other potions of a specific element. 
Correction and/or clarification are required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanzer (US 2003/0014031).
With reference to claim 1, Tanzer discloses a diaper (10) comprising at least one origami pattern (43), wherein the at least one origami pattern comprises a pattern of pre-determined fold lines as set forth in [0033] and as shown in figure 1. 
As to claim 2, Tanzer discloses a diaper further comprising a plurality of layers (42,44), wherein only one of the plurality of layers (44) comprises the at least one origami pattern as shown in figure 1. 
As to claim 3, Tanzer discloses a diaper further comprising a porous inner layer (14) and a substantially non-porous outer layer (12), wherein the only one layer 
With reference to claim 5, Tanzer discloses a diaper (10) further comprising an absorptive layer (44) , a porous inner layer (14) configured for unidirectional flow towards the absorptive layer [0052], an origami pattern layer comprising a first origami pattern (see [0033] where Tanzer discloses that the absorbent layer may include multiple layers), and a substantially non-porous outer layer (12) , wherein the absorptive layer is disposed between the porous inner layer and the origami pattern layer (through the disclosure of multiple layers), and the origami pattern layer (i.e., of the multiple layers disclosed) is disposed between the absorptive layer and the substantially non-porous outer layer as shown in figure 1 and as set forth in [0042] where Tanzer discloses that combination of two or more pleated layers is within the scope of the invention.
Regarding claim 7, Tanzer discloses a diaper further comprising a plurality of layers (12,14,44) , a front portion, a back portion, and two leg holes disposed between the front portion and the back portion (see figures), wherein at least one of the plurality of layers comprises a sag-reduction structure (i.e., pleats) comprising an origami pattern layer (see figures), the origami pattern layer (disclosed as layer (44) or inclusive of multiple layers as set forth in the rejection of claim 5)  comprising the at least one origami pattern (see figures), the origami pattern layer attached to and between a top portion of the front portion and a top portion of the back portion as set forth in [0032] through the incorporation of Hanson et al. (US 5,509,915). 

Regarding claim 8, Tanzer discloses a diaper wherein the at least one origami pattern extends continuously to and between the top portion of the front portion and the top portion of the back portion as shown in figure 3.
With reference to claim 9, Tanzer discloses a diaper wherein the at least one origami pattern is selected from the group consisting of a straight origami pattern, a curved origami pattern, a water-bomb origami pattern, and a muiri-ori origami pattern as shown in figures 1 and 4. 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2504799 (machine translation provided).
With reference to claim 1, FR 2504799 (hereinafter ‘799) discloses a diaper (figure 3) comprising at least one origami pattern (13), wherein the at least one origami pattern comprises a pattern of pre-determined fold lines as set forth in as shown in figures 1-4. 
With respect to claim 4, ‘799 discloses a diaper further comprising a plurality of layers (1,2,3), wherein one of the plurality of layers (2) comprises a first origami pattern and a second of the plurality of layers (1) comprises a second origami pattern as shown in figure 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031) and further in view of Putzer et al. (US 6,102,892).
With reference to claim 6, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 5.
The difference between Tanzer and claim 6 is the provision that the second origami pattern layer comprises a substantially non-porous outer layer of the diaper. 
Putzer et al. (hereinafter “Putzer”) teaches an analogous absorbent article that includes a non-porous outer layer (40) of the diaper having an origami pattern (i.e., pleats) as shown in figures 2-6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the diaper of Tanzer with the pleated backsheet as taught by Putzer in order to reduce undesirable leakage as taught by Putzer in the abstract and in col. 1, lines 13-25.  
Claims 10, 12,15-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031).



With reference to claim 10, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 1.  The pleats of Tanzer are considered as shape-conforming structures.
The difference between Tanzer and claim 10 is the provision that the structure has a specific pattern.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the pattern as desired since it has been held that the mere change in shape of an element previously disclosed by the prior art is within the level of ordinary skill in the art.
It is further noted that Tanzer anticipates modifications to the pattern as desired in order to influence the amount of stretch as set forth in [0008].
With reference to claims 12 and 15, see the rejection of claim 10.
With reference to claim 16, Tanzer discloses a method of manufacturing a diaper (10) comprising: selecting at least one origami pattern, comprising a pattern of fold-lines and manufacturing the diaper to comprise the at least one origami pattern as set forth in the abstract and as shown in the figures.
While the fold lines themselves are sufficient to prevent sag and/or provide shape-conformance, Tanzer does not expressly recite this.
Nevertheless, it would have been obvious to one ordinary skill in the art at the time of the invention to modify the shape of the pattern as desired since it has been held 
It is further noted that Tanzer anticipates modifications to the pattern as desired in order to influence the amount of stretch as set forth in [0008].
With reference to claims 17-22 and 24, see the rejection of claim 16.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanzer (US 2003/0014031).
With reference to claim 11, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 1.  
The difference between Tanzer and claim 10 is the provision that some portions of the at least one origami pattern are stiffer than other portions. 
Originally, it is noted that Tanzer teaches that some portions of the diaper may include apertures [0052].
In this case, any portion of the pattern would be stiffer than an aperture because there is no material present in the aperture.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stiffness of the pattern as desired because Tanzer discloses that the height and/or depth (properties that will directly affect the stiffness of the material) may be modified to influence the stretch as set forth in [0008].
s 13-14, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanzer (US 2003/0014031) and further in view of Takken et al. (US 2014/0296815).
With reference to claim 13, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1 and 7.  
The difference between Tanzer and claim 13 is the provision that the origami pattern comprising a wicking pathway comprising a lateral cross-section which is non-linear.
Takken et al. (hereinafter “Takken”) teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].
With reference to claim 14, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claims 1, 5 and 7.  
	The first and second layers, and thus first and second origami patterns, of Tanzer are considered as adjacent to and spaced-apart from one another collectively because one layer lies other/under the other layer.

Takken teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].
With reference to claim 23, Tanzer teaches the invention substantially as claimed as set forth in the rejection of claim 16.  
The difference between Tanzer and claim 23 is the provision that one of the parameters is inclusive of wicking.
Takken teaches an analogous absorbent article that includes an origami pattern in the form of non-linear embossed channels and apertures that provide liquid wicking paths [0003] as shown in the figures. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Tanzer with the specific origami pattern as taught by Takken in order to offer enhanced visual cues of localized absorbency/fluid capture features while preventing undesirable leakage as taught by Takken in [0005].

As to claim 25, see the rejection of claims 16 and 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enloe (US 3,724,464) is cited for the disclosure of prefolded disposable diapers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781